FILED
                            NOT FOR PUBLICATION                            APR 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BRYAN DAMON PATTERSON,                           No. 13-16443

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01973-JAM

  v.
                                                 MEMORANDUM*
PEOPLE OF THE STATE OF
CALIFORNIA,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       California state prisoner Bryan Damon Patterson appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action seeking dismissal of his

criminal conviction and immediate release from prison based on the alleged


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
mishandling of evidence submitted at his criminal trial. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s dismissal under 28

U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

        The district court properly dismissed Patterson’s action challenging his

continuing confinement as barred under Heck v. Humphrey, 512 U.S. 477 (1994).

See id. at 481 (civil tort actions are not appropriate vehicles for challenging the

validity of a criminal conviction or sentence); Preiser v. Rodriguez, 411 U.S. 475,

488-89 (1973) (habeas corpus is the exclusive remedy for a state prisoner who

challenges the fact or duration of his confinement and seeks immediate or speedier

release, even though such a claim may come within the literal terms of § 1983).

Because we affirm the district court’s dismissal of the action, it follows that

Patterson is not entitled to a permanent injunction which he seeks by his latest

motion.

        Patterson’s motion for default judgment, filed on October 25, 2013, is

denied.

        Patterson’s motion of inquiry, filed on December 26, 2013, is denied as

moot.




                                           2                                      13-16443
      Patterson’s motion for a restraining order, filed on April 10, 2014, is denied

as moot.

      AFFIRMED.




                                          3                                   13-16443